 

Exhibit 10.5

Execution Version

 

 

FIFTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

THE GUARANTORS ,

ROYAL BANK OF CANADA,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

SUNTRUST BANK,

as Documentation Agent,

RBC CAPITAL MARKETS,

KEYBANK NATIONAL ASSOCIATION,

AND

SUNTRUST BANK,

as Joint Lead Arrangers and Joint Bookrunners,

AND

THE LENDERS SIGNATORY HERETO

DATED AS OF SEPTEMBER 12, 2014

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”) dated as of September 12, 2014 is among REX ENERGY CORPORATION, a
corporation formed under the laws of the State of Delaware (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); ROYAL BANK OF CANADA, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 27, 2013 (as
amended by the First Amendment to Amended and Restated Credit Agreement dated
January 14, 2013, the Second Amendment to Amended and Restated Credit Agreement
dated as of March 26, 2014, the Third Amendment to Amended and Restated Credit
Agreement dated as of July 11, 2014 and the Fourth Amendment to Amended and
Restated Credit Agreement dated as of August 15, 2014, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B. The Borrower and Guarantors are parties to that certain Amended and Restated
Guaranty and Collateral Agreement dated as of March 27, 2013 made by each of the
Grantors (as defined therein) in favor of the Administrative Agent (the
“Guaranty”).

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fifth Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all article and section references in this Fifth Amendment refer to articles and
sections of the Credit Agreement.

Section 2. Amendments to Section 1.02 – Certain Defined Terms.

2.1 The definition of “Interest Expense” is hereby deleted in its entirety.

2.2 The definition of “Material Indebtedness” is hereby amended and restated in
its entirety to read as follows:

“Material Indebtedness” means any Debt (other than the Loans and Letters of
Credit), or net obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and its Subsidiaries, in either case in principal
amount exceeding on any date of determination the greater of (a) $20,000,000 and
(b) a dollar amount equal to five percent (5%) of the then effective Borrowing
Base. For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the Swap Termination Value determined under the
circumstances and in accordance with the provision of clause (a) of such term
“Swap Termination Value”.

2.3 The definition of “Maturity Date” is hereby amended and restated in its
entirety to read as follows:

“Maturity Date” means September 12, 2019.

2.4 The definition of “Total Debt” is hereby amended and restated in its
entirety to read as follows:

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FASB ASC 815, (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than sixty (60) days past
the date of invoice or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP and (iii) amounts available to be drawn under performance letters of credit
and surety bonds issued for the account of the Borrower or a Consolidated
Subsidiary to secure obligations under firm transportation contracts.

Page 1

--------------------------------------------------------------------------------

 

Section 3. Other Amendments to the Credit Agreement.

3.1 Amendment to Section 2.07(b). Section 2.07(b) is hereby amended by deleting
the sentence “In addition, the Borrower may, by notifying the Administrative
Agent thereof, and the Administrative Agent may, at the direction of the
Required Lenders, by notifying the Borrower thereof, one time during any
calendar year, each elect to cause the Borrowing Base to be redetermined between
Scheduled Redeterminations (each redetermination made pursuant to this sentence
or the following sentence, an “Interim Redetermination”) in accordance with this
Section 2.07.” in such Section 2.07(b) and replacing such sentence with “In
addition, the Borrower may, by notifying the Administrative Agent thereof, and
the Administrative Agent may, at the direction of the Required Lenders, by
notifying the Borrower thereof, each elect to cause the Borrowing Base to be
redetermined one time between Scheduled Redeterminations (each redetermination
made pursuant to this sentence or the following sentence, an “Interim
Redetermination”) in accordance with this Section 2.07.”

3.2 Amendment to Section 3.05(b). Section 3.05(b) is hereby amended by deleting
the reference to “0.200%” therein and replacing such reference with “0.125%”.

3.3 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended and restated
in its entirety to read as follows:

(a) [Reserved].

3.4 Amendment to Section 10.01(k). Section 10.01(k) is hereby amended and
restated in its entirety to read as follows:

(a) (i) one or more judgments for the payment of money in an aggregate amount in
excess of the greater of (A) $20,000,000 and (B) a dollar amount equal to five
percent (5%) of the then effective Borrowing Base (to the extent not covered by
independent third party insurance provided by financially sound and reputable
insurers as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment.

Section 4. Increase in Aggregate Maximum Credit Amounts; Assignment and
Reallocation of Commitments and Loans; Borrowing Base Increase.

4.1 Increase in Aggregate Maximum Credit Amounts; Assignment and Reallocation of
Commitments and Loans. The Lenders have agreed among themselves, effective as of
the Fifth Amendment Effective Date (as defined in Section 5 of this Fifth
Amendment), to reallocate and increase their respective Maximum Credit Amounts
(the “Commitment Increase”), such that after giving effect thereto, the
Aggregate Maximum Credit Amounts are as set forth on Annex I attached to this
Fifth Amendment. The Commitment Increase shall be deemed to have occurred
pursuant to Section 2.06(c) (with the parties hereto waiving timing, notice or
other requirements therein). The Administrative Agent, the Lenders and the
Borrower hereby consent and agree to such reallocation and the Commitment
Increase. On the Fifth Amendment Effective Date, after giving effect to such
reallocation and the Commitment Increase, the Maximum Credit Amount and the
Commitment of each Lender shall be as set forth on Annex I of this Fifth
Amendment, which Annex I supersedes and replaces Annex I to the Credit
Agreement. With respect to such reallocation, each Lender shall be deemed to
have acquired the Maximum Credit Amount and Commitment allocated to it from each
of the other Lenders pursuant to the terms of the Assignment and Assumption
attached as Exhibit F to the Credit Agreement (the “Assignment Agreement”), as
if the Lenders had executed an Assignment Agreement with respect to such
allocation. On the Fifth Amendment Effective Date, the Administrative Agent
shall take the actions specified in Section 12.04(b)(v), including recording the
assignments described herein in the Register, and such assignments shall be
effective for purposes of the Credit Agreement. Notwithstanding
Section 12.04(b)(ii)(C) or Section 2.06(c), no Person shall be required to pay a
processing and recordation fee of $3,500 or $5,000 (as applicable) to the
Administrative Agent in connection with such assignments. If, on the Fifth
Amendment Effective Date, any Eurodollar Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs that are payable
pursuant to Section 5.02 in connection with the reallocation of such outstanding
Eurodollar Loans to effectuate the provisions of this paragraph.

4.2 Borrowing Base Increase. For the period from and including the Fifth
Amendment Effective Date to but excluding the next Redetermination Date, the
Borrowing Base shall be equal to $400,000,000. Notwithstanding the foregoing,
the Borrowing Base may be subject to further adjustments from time to time
pursuant to Sections 2.07(e), 2.07(f), 8.13(c) or 9.12. This Borrowing Base
increase shall constitute the October 1, 2014 Scheduled Redetermination.

Section 5. Conditions Precedent. This Fifth Amendment shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (the “Fifth Amendment Effective Date”):

5.1 Fifth Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Fifth Amendment from the Borrower, each other
Obligor and the Lenders.

Page 2

--------------------------------------------------------------------------------

 

5.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Fifth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower (including, but not limited to the reasonable
fees of Paul Hastings LLP).

5.3 Notes. The Administrative Agent shall have received new duly executed Notes
payable to the order of each Lender, to the extent requested by each Lender, in
a principal amount equal to the applicable new Maximum Credit Amount of such
Lender, each dated as of the Fifth Amendment Effective Date.

5.4 Title Coverage. The Administrative Agent shall have received, together with
title information previously delivered to the Administrative Agent, satisfactory
title information on at least 80% of the total value of the proved Oil and Gas
Properties of the Borrower and the Subsidiaries evaluated in the most recently
delivered Reserve Report.

5.5 Mortgage Coverage and Mortgage Amendments. The Administrative Agent shall
have received duly executed and notarized deeds of trust/mortgages or amendments
and supplements to existing deeds of trust/mortgages in form satisfactory to the
Administrative Agent, (a) to the extent necessary so that the Mortgaged
Properties represent at least 80% of the total value of the proved Oil and Gas
Properties of the Borrower and the Subsidiaries evaluated in the most recently
delivered Reserve Report and (b) to amend such existing deed of trust/mortgage
to reflect the Maturity Date (as amended by this Fifth Amendment).

5.6 No Default. No Default or Event of Default shall be continuing as of the
Fifth Amendment Effective Date.

Section 6. Representations and Warranties; Etc. Each Obligor hereby affirms:
(a) that as of the date of execution and delivery of this Fifth Amendment, after
giving effect to the terms of this Fifth Amendment, all of the representations
and warranties made by it contained in each Loan Document to which it is a party
are true and correct in all material respects as though made on and as of the
Fifth Amendment Effective Date (unless made as of a specific earlier date, in
which case, was true and correct in all material respects as of such date); and
(b) that after giving effect to this Fifth Amendment and to the transactions
contemplated hereby, no Default exists or will exist under any Loan Document to
which it is a party.

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Fifth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Fifth Amendment.

7.2 Ratification and Affirmation of the Obligors. Each Obligor hereby expressly
(a) acknowledges the terms of this Fifth Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party, and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby; and (c) agrees that from and after the Fifth Amendment Effective Date
each reference to the Credit Agreement in the Guaranty and the other Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Fifth Amendment.

7.3 Loan Document. This Fifth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

7.4 Severability. Any provision of this Fifth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.5 Successors and Assigns. This Fifth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

7.6 Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Fifth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Fifth Amendment.

7.7 No Oral Agreement. THIS WRITTEN FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

7.8 Governing Law. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[Signatures Begin on Next Page]

 

 

Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the Fifth Amendment Effective Date.

 

BORROWER:

 

 

 

REX ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

REX ENERGY OPERATING CORP.

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

REX ENERGY I, LLC

 

 

 

 

PENNTEX RESOURCES ILLINOIS, INC.

 

 

 

 

REX ENERGY IV, LLC

 

 

 

 

R.E. GAS DEVELOPMENT, LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Michael L. Hodges

 

 

 

 

 

 

Michael L. Hodges

 

 

 

 

 

 

Chief Financial Officer

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

 

 

 

ROYAL BANK OF CANADA,

AGENT, ISSUING

 

 

 

as Administrative Agent

BANK AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Susan Khokher

 

 

 

 

Name:

 

Susan Khokher

 

 

 

 

Title:

 

Manager, Agency

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

 

 

as Issuing Bank and as Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Don J. McKinnerney

 

 

 

 

Name:

 

Don J. Mckinnerney

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

SYNDICATION AGENT

 

 

 

KEYBANK NATIONAL ASSOCIATION

AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Dravenstott

 

 

 

 

Name:

 

John Dravenstott

 

 

 

 

Title:

 

Vice President

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

DOCUMENTATION AGENT

 

 

 

SUNTRUST BANK

AND LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Yann Pirio

 

 

 

 

Name:

 

Yann Pirio

 

 

 

 

Title:

 

Managing Director

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ James V. Ducote

 

 

 

 

Name:

 

James V. Ducote

 

 

 

 

Title:

 

Managing Director

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

 

/s/ Suzanne Ridenhour

 

 

 

 

Name:

 

Suzanne Ridenhour

 

 

 

 

Title:

 

Director

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

 

By:

 

/s/ Lara Sorokolit

 

 

 

 

Name:

 

Lara Sorokolit

 

 

 

 

Title:

 

Vice President

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

 

/s/ Victor Ponce de Leon

 

 

 

 

Name:

 

Victor Ponce de Leon

 

 

 

 

Title:

 

Vice President

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

M&T BANK

 

 

 

 

 

 

 

 

By:

 

/s/ David Ladori

 

 

 

 

Name:

 

David Ladori

 

 

 

 

Title:

 

Vice President

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel K. Hansen

 

 

 

 

Name:

 

Daniel K. Hansen

 

 

 

 

Title:

 

Vice President

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

 

By:

 

/s/ Margaret Niekrash

 

 

 

 

Name:

 

Margaret Niekrash

 

 

 

 

Title:

 

Vice President

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

ONEWEST BANK N.A.

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Murphy

 

 

 

 

Name:

 

Sean Murphy

 

 

 

 

Title:

 

Executive Vice President

 

 

 

Fifth Amendment

Signature Page

--------------------------------------------------------------------------------

 

Annex I

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

  

Maximum Credit Amount

 

Royal Bank of Canada

  

$

55,000,000

  

KeyBank National Association

  

$

48,000,000

  

SunTrust Bank

  

$

48,000,000

  

BMO Harris Financing, Inc.

  

$

40,000,000

  

MUFG Union Bank, N.A.

  

$

40,000,000

  

Wells Fargo Bank, National Association

  

$

40,000,000

  

Capital One, National Association

  

$

36,000,000

  

U.S. Bank National Association

  

$

36,000,000

  

M&T Bank

  

$

30,000,000

  

The Huntington National Bank

  

$

15,000,000

  

OneWest Bank N.A.

  

$

12,000,000

  

TOTAL

  

$

400,000,000

  

 

Annex I to Fifth Amendment